DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed March 29th, 2021 have been entered. Claims 1, 3, 5, 7-10, and 24 remain pending in the application, claim 31 (renumbered as claim 33 in light of the claim objection below) is newly amended and pending in the application. Applicant’s amendments to the claims have overcome each and every Drawing, Abstract and Claim Objection alongside each and every 112b Rejection previously set forth in the Final Office Action mailed October 28th, 2020 and are hereby withdrawn in light of their correction. Applicant’s amendment to the claims have necessitated a new 112a Rejection directed to claim 1 (and all dependents thereof), a 112b Rejection directed to claim 3; and a claim objection due to not numbering the claims in accordance with 37 CFR 1.126 as set forth below.
Priority
Receipt is acknowledged of certified copies of foreign application AU2015904021 papers required by 37 CFR 1.55.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
31 has been renumbered 33. Particularly claim 31 and 32 have already been cancelled in applicant’s claims submitted 04/02/2018. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
	Regarding claim 8, a “locking mechanism” that is ‘for locking the direction of movement of the castor at a desired angle relative to a horizontal centerline of the assembly’ is recited in claim 8. The term(s) ‘mechanism’ is/are nonce terms lacking a specific structural meaning (i.e. a locking mechanism could just be a brick placed on the ground or a similar wedge that locks rotation of the wheels, or similarly locked by a user's hand clasping the wheel, or magnetically actuated locks, etc); the limitation ‘for locking’ is recognized functional language; and the limitation does not provide sufficient structure of the ‘locking system’ for performing the function of locking the direction of movement of the castor at a desired angle relative to a horizontal centerline of the assembly (such as a pin, a clamp, a spring loaded button, a chuck, etc.). Therefore, “locking mechanism” is interpreted to read as “a knob, lever, or other equivalent simple or simple mechanical means of locking the device” as a 'locking system' has not been appropriately disclosed in applicant's Specification but is newly shown in amended Figure 2. Where notably, applicant's Specification states in the original disclosure that “Each castor 90 and 92 is then manually rotated into an outward (or “toed out”) facing direction as shown in Figure 6, and locked at a suitable angle” (paragraph 00058). It now considered that applicant’s use of this statement in the original Specification applies the term ‘manually’ to both movement of the castor and its locking; thereby availing sufficient support of the ‘locking mechanism’ and the newly amended drawings of their inclusion. Where previously, applicant’s 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 (and dependents thereof) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notably, applicant newly recites “a first end of the linear actuator non releasably pivotally connected to the first portion of the lifting arm”. The term “non-releasably” appears to be a negative or exclusionary proviso that excludes alternatives to the first end of the linear Preferably the articulated lifting arm assembly includes… a linear actuator pivotally connected to the first portion of the articulated lifting arm at a first end of the linear actuator” (paragraph 00026) and “Accordingly in one broad form of the invention… a first end of the linear actuator pivotally connected to the first portion of the lifting arm”. Notably, MPEP 2173.05(i) states “Any negative limitation or exclusionary proviso must have basis in the original disclosure… The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement”. Wherein applicant clearly does not expressly and explicitly limit the means of attachment of the linear actuator to be exclusionary or negative by the use of language such as “preferably” or “in one broad form of the invention”. Applicant cannot form a basis for a negative or exclusionary proviso through solely a single demonstrated embodiment, where neither the figures, nor the specification define what is attaching the first end of the linear actuator. Notably, applicant’s Specification and figures are silent as to the type of connection present thereat. Therefore, it cannot be reasonably determined that the first end of the linear actuator was expressly non-releasably pivotally connected to the first portion of the lifting arm. For the purposes of examination, the limitation is construed as “a first end of the linear actuator [[non releasably]] pivotally connected to the first portion of the lifting arm”. The limitation appears to introduce new matter in light of the above. The limitation must either be cancelled, or applicant must provide adequate showing that possession and support are 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 recites the limitation "a complementary connecting element comprising a transverse support pin located on the second, fixed upright portion of the lifting arm". While claim 1 recites “a first connecting element for releasable connection to a second connecting element provided on a second, fixed upright portion of the lifting arm”. There is confusing antecedent basis for this limitation in the claim as now ‘a complementary connecting element’ and  ‘a second connecting element’ are both recited that appear to be directed to the same element in light of the remainder of applicant’s disclosure. Where particularly, the mounting boss comprises a transverse slot (presumably the first connecting element) that engages the transverse support pin (presumably the second connecting element). It is construed for the purposes of examination that the ‘complementary connecting element’ is the ‘second 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (U.S. Pub. No. 20060048297) in view of Long (U.S. Pub. No. 20090094748) and Chang (U.S. Pat. No. 6640365), with Chang used as a teaching reference.
Regarding claim 1, Mills discloses  (FIGS. 1-3) a mobility aid assembly (as illustrated in FIG. 1) for lifting and lowering a user (as illustrated in FIGS. 2 and 3); the assembly including an articulated lifting arm (21, 4B, and 22; FIG. 1) releasably mounted to a base structure (2, 3, and 
However, Mills does not disclose the second end of the linear actuator being slidingly releasably, possessing a mounting boss provided with a first connecting element for releasable connection to a second connecting element, and releasably mounted so as to avoid injury to the user if the linear actuator moves the first portion of the lifting arm to an excessively lowered position in which the first portion of the lifting arm impinges on the user, where the mounting boss disengages from the second connecting element when an upward force acting on the first portion of the lifting arm exceeds the combined weight of the first portion of the lifting arm and that of the linear actuator.
Regardless, Long teaches (FIG. 6) an articulated resting device (as illustrated in FIG. 1) that comprises an actuator (114; as illustrated in FIGS. 5-8) that possesses a mounting boss (150; FIG. 6), the boss provided with a first connecting element (156; FIG. 6) for slidingly releasable connection to a complementary second connecting element (116; FIGS. 6) that effects a linear translational movement that is synonymous with sliding, and wherein a force, acting along the linear direction of the linear actuator will cause the mounting boss to 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated (or replaced) the actuator and releasable mounting means of Mills (7 and about 19; FIG. 1) with the actuator and independently releasable mounting means of Long (114 and about 150; FIGS. 5-8). Where Long acknowledges that “with this invention, the motorized actuator of this invention may be snap-fit onto portions or elements of an adjustable bed, thereby enabling the actuator to be attached to the adjustable bed without any nuts, bolts, screws or other form of conventional attachment devices” (paragraph 0005).
It would have been at least simple modification to have incorporated (or otherwise replaced) the clevis bracketed end of Mills (19; FIG. 1; as considered in paragraph 0037) for the snap fitting end of Long (150; FIGS. 5-8). Wherein the combination thereof would advantageously result in quicker assembly. Further, it is considered that in the use of a snap fitting end engaging the bracket of Mills, the tension that would be created between the actuator within the arrangement of Mills (As illustrated in FIG. 1) and the upstanding extension (4B) and bracket (19) would engage such that the tension force would disengage the actuator from the bracket such that the apparatus would not impinge on the user incurring injury.
It would have been further simple substitution to have replaced the actuator of Mills (7; FIG. 1) with the actuator and noticeably large clip/fit of Long (114 and 150). Wherein Mills clearly possesses an actuator of two ends (as illustrated in FIG. 1) and Long possesses an actuator of two ends (as illustrated in FIGS. 5-8), that actuate and engage between their not downscaled to fit the considerably smaller clevis pin of Mills, the diameter of the clip in Long is discernably larger than a simple pin such as a clevis pin would offer (where Long eminently displays the dimension of a comparable pin (154) to the attachment of the clip (about 150). However, the orientation of Mills is such that the substituted actuator and clip of Long would be upright and facing downward, ensuring the clip would not disengage with the exception of where the arm of the hoist in Mills directly impacted and supported itself upon the user. Examiner wants to clarify that this is not a synthesized benefit and is not asserting it as motivation for the substitution of elements, but simply that the substitution of the actuator and clip in Long for the actuator in Mills would inherently achieve this function by the geometry and proportions between the clip of Long and the bracketed end of Mills (along 7; FIG. 1) while still facilitating the rapid assembly of the structure as Long finds desirable with respect to the coupling mechanisms of the actuator in an articulated body. Further, the results would be predictable and aligned with Mills in that Mills considers and accommodates any coupling means that facilitate attachment, support, and pivoting of the actuator relative to the upstanding extension and lifting arm (paragraph 0037) of which the unmodified substituted actuator and clip of Long would avail in place of the 

    PNG
    media_image1.png
    376
    720
    media_image1.png
    Greyscale

It is additionally considered through Chang (as illustrated in FIG. 8) that a more open ended connecting element accommodates motion such that a user is not injured (Abstract: “The other connecting elements are each formed with an elongated hole for the pivotal connection so as not to damage objects or injure user's hands that are placed under them”). Similarly it can be understood that the combination (particularly the substitution) of Mills in view of Long would avail a similar motion accommodating feature inherently in the ordinary 
Either combination (modification or substitution) is collectively hereafter referred to as “Mills in view of Long”. 
It is to be considered that Mills in view of Long discloses (Mills: FIG. 1; Long: FIG. 6) wherein the second end of the linear actuator (Long: about 150; FIG. 6 as considered in claim 1 as set forth above) is provided with a mounting boss (Long: 150; FIG. 6); the boss provided with a first connecting structure (156; FIG. 6) for releasable connection to a complementary second connecting structure (Mills: 19; FIG. 1 as set forth in claim 1 above) provided on a second, fixed upright portion of the lifting arm (Mills: as illustrated in FIG. 1 with deference to Long’s actuator as set forth in claim 1); and that the mounting boss disengages from the second connecting element when an upward force acting on the first portion of the lifting arm exceeds the combined weight of the first portion of the lifting arm and that of the linear actuator. As set forth in claim 1 above, under substitution (without modification to the size of the clip (150) in Long), the mounting boss would disengage from the second connecting element (the pin of 19 in Mills; FIG. 1) by sliding out of the clip upon an upward force equal to the weight of the actuator and lifting arm (or otherwise the arm coming into contact with a person as the actuator retracts).
Regarding claim 3, Mills in view of Long discloses (Mills: FIG. 1; Long: FIGS. 5-8) the assembly of claim 2 wherein the mounting boss comprises a body (Long: 156; FIGS. 5 and 6) provided with a transverse slot (160; FIGS. 5 and 6); a complementary connecting element 
Regarding claim 8, Mills in view of Long discloses (Mills: FIG. 1) the assembly of claim 1 wherein the assembly further includes a forwardly directed fork (Mills: as produced by 2 and 3; FIG. 1); the fork comprising two fork elements (Mills: 2 and 3; FIG. 1) extending from the base structure (Mills: 4A; FIG. 1); each outer end of a fork element provided with a swiveling castor (Mills: 5B; FIG. 1); each castor provided with a locking mechanism (54 and about 56; paragraph 0022) for locking the direction of movement of the castor at a desired angle relative to a horizontal centerline of the assembly (paragraph 0022: “the locking device 54 may secure the bearing assembly 56 such that the wheel device 52 will not rotate about the axis 59”).
Regarding claim 33, Mills in view of Long discloses the assembly of claim 1 (as set forth above) wherein the second end of the linear actuator is independently releasably mounted (as .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Long in further view of Wilson (U.S. Pat. No. 6,092,247).
Regarding claim 5, Mills in view of Long discloses (Mills: FIG. 1) the assembly of claim 1, wherein the base structure comprises a hollow body provided at each outer end with a wheel (illustrated in FIG. 1).
However, Mills does not disclose providing at each outer end of the hollow body with a wheel.
Regardless, Wilson teaches (FIGS. 1, 3, and 7-9) a mobility aid (as illustrated in FIGS. 1, 3, and 7-9), that comprises a base structure (16/17; FIG. 9) that comprises at outer ends a plurality of wheels (64; FIG. 9) that are driven by respective electric motor modules (72; FIG. 9).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the respective electric motor modules of Wilson (72; FIG. 9) into the respective wheels of Mills (Mills: 5B; FIG. 1). Where Wilson acknowledges the drive assembly (19; FIG. 1) as conventional and therefore known to the art (Col. 6, lines 52-55). It is further considered that Wilson’s respective electric motor is located effectively in a 
Thus, it would have been simple modification to have incorporated respective electric motor and drive assembly thereof of Wilson (72; FIG. 9, 19; FIG. 1) into the respective wheels of Mills (Mills: 5B; FIG. 1), where Wilson acknowledges such powered drive assemblies as known to the art (Col. 6, lines 52-55). It is further considered that in light of Mills’ initial feature of telescoping the legs and retaining its assembling feature, it would be considered most obvious to locate the respective electric motor within the hollow body of Mills (Mills: as illustrated in FIGS. 1 and 5 about respective ends), where the results would have been predictable in that Wilson already locates the respective electric motor within a concavity for compactness (as illustrated in FIG. 3), where the additional benefit of locating the respective electric motor within the hollow body of Mills (Mills: 2 and 3; FIG. 1) would cover the motor elements, preventing potential injury to the user and damage to the respective electric motor.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Long in further view of Jazzy Select Power Chair (NPL: “Jazzy Select Power Chair, Pride Mobility), Hereafter “Jazzy”, with Jazzy used as an exemplary reference.
Regarding claim 7, Mills in view of Long discloses (Mills: FIG. 1; Moser: FIG. 11) the assembly of claim 5 wherein each electric motor is controllable for synchronized rotation of the wheels for forward and rearward movement of the assembly (Wilson: Col. 7, line 66-Col. 8, line 6) and for contra-rotation of the wheels for rotation of the assembly about a vertical axis 
Where notably such conventional joystick controllers with motorized mobility aid are known in the art such as Jazzy (as illustrated within the first minute) that demonstrates a joystick (illustrated at 1:08) and wheels with respective electric motors (as illustrated throughout the video) wherein the joystick is observed to effect a turn of the entire mobility aid by contra-rotation of the wheels. Therefore, it is considered that Mills in view of Long discloses synchronized rotation of the wheels for contra-rotation of the wheels for rotation of the assembly about a vertical axis through a conventional joystick controller to turn the lift.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Long in further view of Brandorff et al. (U.S. Pat. No. 6,430,761), hereafter “Brandorff”.
Regarding claim 9, Mills in view of Long discloses (Mills: FIG. 1) the assembly of claim 8 wherein each of the fork elements is releasably mounted to the base structure (Mills: paragraph 0008; “The legs are detachably connected to a support structure that is also detachably connected to a support extension”); 
However, Mills does not disclose wherein each of the fork elements is arranged for rotation about a respective vertical axis at the base structure; each fork element rotatable between a first direction parallel to the centerline of the assembly and a second splayed direction wherein the separation between the outer ends of the fork elements is greater than the separation of the vertical axes at the base structure.
Regardless, Brandorff teaches (FIGS. 1A and 8) a mobility aid (as illustrated in FIGS. 1A and 8), with a fork element (as illustrated in FIGS. 1A and 8 along the bottom thereof) wherein 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the rotatable legs of Brandorff (as illustrated through FIGS. 1A and 8) into the legs of Mills (Mills: 2 and 3 as illustrated in FIG. 1). Where Brandorff further acknowledges that “It is possible… to make the base axis width adjustable… manually or with a motor-driven actuator, to maintain compactness while allowing for a wider spread when necessary. FIG. 8 demonstrates a spreading base design, to facilitate lifting patients from floor level with patients oriented facing the lift, or for using the lift as a walker. The legs can be re-oriented forward for passing through narrow doorways” (Col. 9, line 61-Col. 10, line 1).
Thus, it would have been simple modification to have incorporated the rotatable legs of Brandorff (as illustrated through FIGS. 1A and 8) into the legs of Mills (Mills: 2 and 3 as illustrated in FIG. 1), where the incorporation thereby avails the base to widen to suit a wheelchair or larger apparatus beneath the mobility aid while availing the apparatus to collapse for easier transport through doorways and such as Brandorff recognizes (Col. 9, line 61-Col. 10, line 1).
Regarding claim 10, Mills in view of Long and Brandorff discloses (Mills: FIG. 1; Brandorff: FIG. 8) the assembly of claim 9 wherein the fork elements move from the first direction parallel to the centerline to the splayed direction if the castor at each outer end of the 
Notably, if the castors are locked in an outwardly splayed arrangement as is possible in Mills (Mills: paragraph 0022; “the locking device 54 may secure the bearing assembly 56 such that the wheel device 52 will not rotate about the axis 59”) at a particular orientation that is splayed relative to the centerline of the fork, the forward and rearward motion of the mobility assembly would inherently drive the legs to pivot inward and outward of the centerline in a further splayed motion. Thereby the fork elements moving from the first direction parallel to the centerline to the splayed direction if the castor at each outer end of the fork element is locked at a "toed out" angle relative a centerline of the respective fork element and the assembly driven in a forward direction; the fork elements returning to the first direction when the assembly is driven in a rearward direction with the castors locked in the outwardly splayed angle.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Long and Chang with Chang used as a teaching reference.
Regarding claim 24, Mills discloses (FIGS. 1-3) a method of a disability aid assembly; the method including the step of providing a lower end of the linear actuator with a releasable mounting (paragraph 0008: “detachably connected”), and releasing the lower end of the linear actuator (through 19 as clarified in paragraph 0037).

Regardless, Long teaches (FIGS. 1 and 5-8) an articulated resting device (as illustrated in FIG. 1) that comprises an actuator (114; as illustrated in FIGS. 5-8) whose end can be released as by a snap fitting arrangement at the end thereof (150; FIGS. 5-8).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated (or replaced) the actuator and releasable mounting means of Mills (7 and about 19; FIG. 1) with the actuator and independently releasable mounting means of Long (114 and about 150; FIGS. 5-8). Where Long acknowledges that “with this invention, the motorized actuator of this invention may be snap-fit onto portions or elements of an adjustable bed, thereby enabling the actuator to be attached to the adjustable bed without any nuts, bolts, screws or other form of conventional attachment devices” (paragraph 0005). Mills further states “The bracket 19 may include, but is not limited to, devices that would allow the lift 7 to be attached to the upstanding extension 4A or extension 4B such that the lift 7 can pivot on the bracket 19 with respect to the upstanding extension 4A or extension 4B”.
It would have been at least simple modification to have incorporated (or otherwise replaced) the clevis bracketed end of Mills (about 19; FIG. 1; as considered in paragraph 0037) 
Alternatively, It would have been further simple substitution to have replaced the actuator of Mills (7; FIG. 1) with the actuator and noticeably large clip/mounting boss of Long (114 and 150). Wherein Mills clearly possesses an actuator of two ends (as illustrated in FIG. 1) and Long possesses an actuator of two ends (as illustrated in FIGS. 5-8), that actuate and engage between their respective moving members (As illustrated in FIG. 1 of Mills and FIGS. 5-8 of Long). Therefore, the results would have been predictable as they both actuate articulate resting or supporting bodies. In the simple and pure substitution of taking the actuator and clip of Long (114 and 150; FIGS. 5-8) without modification of its snap fitting end to be downscaled to fit the clevis pin of Mills (or the pin as recited in claim 15 of Mills), the diameter of the clip in Long is discernably larger than a simple pin such as a clevis pin would offer (where Long eminently displays the dimension of a comparable pin (154) to the attachment of the clip (about 150). However, the orientation of Mills is such that the substituted actuator and clip of Long would be substantially vertically aligned and facing downward, ensuring the clip would not disengage under the weight of the arm with the exception of where the arm of the hoist in Mills directly impacted and supported itself upon a user. Examiner wants to clarify that this is not a synthesized benefit and is not asserting it as any motivation for the substitution of elements , 
It is additionally considered through Chang (as illustrated in FIG. 8) that a more open ended connecting element accommodates motion such that a user is not injured (Abstract: “The other connecting elements are each formed with an elongated hole for the pivotal connection so as not to damage objects or injure user's hands that are placed under them”). Similarly it can be understood that the combination (particularly the substitution) of Mills in view of Long would avail a similar motion accommodating feature inherently in the ordinary operation Mills in view of Long. Therefore, it is considered that Mills in view of Long (particularly the substitution thereof) inherently avails a safety mechanism that accommodates for a user being underneath the acting body to prevent injury to them.
It is further considered that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Similarly, Mills in view of Long avails a lift with an actuator (as set forth above about [7] in FIG. 1 of Mills) that has a mounting boss (Long: 150; FIG. 6) at the end thereof that engages a bracketed pin (Mills: 19 and about 19 in FIG. 1) on the upper extension (Mills: 4B) the retains a substantially vertical actuation direction (Mills: as illustrated in FIGS. 2 and 3), such that the actuation of the actuator with the purely substituted and unmodified mounting boss end (Long: 150; FIG. 6) would inherently slide off of the bracket/pin (Mills: 19; FIG. 1) due to the unmodified proportions eminent in Long between the apparent diameter of the mounting boss within [160] and the apparent diameter of the pin [154] in FIG. 6, where the pin [154] thereof would be analogous to the clevis pin about [19] in Mills.
Response to Arguments
Applicant's arguments filed March 23rd, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Notably, as was clarified in the substitutional combination of Mills and Long (with Chang used as a teaching reference), the combination of Long’s actuator and mounting boss therewith (FIG. 5/6, Modified FIG. 5), would present a bracket that is considerably larger than a clevis pin or otherwise pin (Where an analogous pin is observed in Long through 171 (FIG. 5/6/Modified FIG. 5) that would be within the scale of the clevis pin 19 in Mills (FIG. 1). The substitution 
Further notably, Mills expressly states that although a clevis pin is demonstrated, “The bracket 19 may include, but is not limited to, devices that would allow the lift 7 to be attached to the upstanding extension 4A or extension 4B such that the lift 7 can pivot on the bracket 19 with respect to the upstanding extension 4A or extension 4B” (paragraph 0037).
Examiner also does not agree with applicant’s allegation (see remarks, page 10, first paragraph) that the first connecting element of Long (156; FIG. 6) doesn’t disengage from the first connecting element (116; FIG. 6). Because notably, the open end of the mounting boss (156) is open or arranged such that marginal, linear force parallel and coincident with the forces of the linear actuator will result inherently in the second connecting element (156) disengaging from the first (116), such as if a pillow or person is obstructing the motion capable by the actuator to prevent damage to the actuator and the connecting elements. Chang teaches on this through its Abstract and Col. 4, lines 5-10 that a slot or similar, more open geometry (such as the one proposed by Mills in view of Long) will avail a safety feature to the user by yielding to obstructions in the ordinary operation of an actuated device where such motion is linearly 
With regards to applicant’s allegation (see page 13, first paragraph) that the independently releasable actuator assembly would frustrate the purpose of Long, Long is not the primary reference. Mills expressly notes in paragraph 0037 that numerous configurations can be provided to associate the arm with the actuator. Furthermore, while Long does not explicitly state any advantages pertaining to ease of disassembly, as explained above, a marginal force acting in parallel and coincident would inherently disengage the mounting boss from any connecting element, because the mounting boss is open and arranged such that its open end is coincident with the longitudinal axis of the linear actuator. Such a feature would naturally avail disengagement when an obstruction was introduced that introduced marginal forces parallel and coincident with the longitudinal axis of the actuator. Such a feature would not be viewed as a design flaw by a person of ordinary skill in the art.
With regards to applicants allegations (see page 14, first paragraph) that “such a substitution would dramatically alter the functionality of Mills”, applicant provides no further reasoning or explanation for this. Notably, the use of the purely substituted (retaining the considerably larger mounting boss of Long: 156; FIG. 6) would still avail all functionalities because the actuator is situated to actuate in opposition to gravity and it can still lift, support, and maintain a person associated thereto. The mounting boss of the substitution (Long: 156; FIG. 6) would naturally keep the actuator in position unless an obstruction was introduced that would then disengage the actuator from the clevis pin (Mills: about 19; FIG. 1). A feature of which is demonstrated/exemplified through Chang as previously set forth.

Therefore, the rejections of claims 1, 3, 5, 7-10, and 24 are maintained for reasons of record, while claim 33 is rejected for grounds/mapping and rationale analogous with those issued for claim 1 in the Final Office Action mailed October 28th, 2020 that similarly claimed an independently releasable mounting.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/LUKE HALL/Examiner, Art Unit 3673   
                                                                                                                                                                                                     

/NICHOLAS F POLITO/
Primary Examiner, Art Unit 3619
6/1/2021